DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to application filed 9/30/2019 claiming priority of application 16272366 which claim priority of provisional application No. 62/842578 filed 5/3/2019.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claims 1-20 the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-20 are rejected under 101, since the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because regarding Claims 1, and 11, the recited accessing time series data; calculating statistical parameters of the time series data; identifying a set of external processing resources; conveying the time series data to the set of external processing resources; conveying the statistical parameters to the set of external processing resources; instructing the set of external processing resources to compute a similarity self-join of the time series data for a window size having a specified length; obtaining sets of minimum subsequence distances from the set of external processing resources over a communications network; and concatenating the 
Regarding Claims 2-5, and 12-15, the recited elements of local area network or uniform resource locator are generic computer component recited at a high level of generality, such that they amount to no more than mete instruction to apply the exception using a generic computer function and is insignificant extra-solution activity.
Regarding Claim 6-10, 16-20, the recited limitations of   conveying the time series data is initiated prior to completion of the calculating the statistical parameters, the instructions include: determining respective capabilities of each of the set of external processing resources; and partitioning computation responsibilities across the set of external processing resources based on the respective capabilities, wherein distance between two subsequences is calculated using z-normalized Euclidean distance, the similarity self-join includes, for each reference subsequence, k values indicating distances between the reference subsequence and k closest subsequences in the time series data; and k is an integer greater than or equal to one, the instructions include 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Masuzaki et al. 20210216386 related to time sequential data diagnosis device, additional learning method and recording medium.
Irimie et al. 20200396245 related to system and method for an artificial intelligence driven smart template.
Strand II 20200394729 related to a method and apparatus for real time dynamic management of real estate finance, service and reporting.

Point of Contact

 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        July 30, 2021